Citation Nr: 1016113	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-36 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease, to include as secondary to service-
connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for onychomycosis of 
the toenails, to include as secondary to herbicide exposure.

3.  Entitlement to a disability rating in excess of 10 
percent for low back syndrome with traumatic arthritis and 
degenerative disk disease, prior to June 26, 2008.  

4.  Entitlement to a disability rating in excess of 20 
percent for low back syndrome with traumatic arthritis and 
degenerative disk disease, between June 26, 2008 and August 
6, 2009.  

5.  Entitlement to a disability rating in excess of 40 
percent for low back syndrome with traumatic arthritis and 
degenerative disk disease, after August 6, 2009.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1958 to February 
1982.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran presented testimony before a Decision Review 
Officer in August 2007 and at a Board hearing before the 
undersigned Veterans Law Judge in March 2009.  Transcripts of 
those hearings are associated with the Veteran's claim 
folder.

The case was previously before the Board in May 2009 and was 
remanded for further development.  With respect to the claims 
decided herein, the Board is satisfied that there has been 
substantial compliance with the remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of this appeal, the disability rating for 
low back syndrome was increased to 20 percent, effective June 
2008, and to 40 percent, effective August 2009.  A claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
appeal continues. 

In January 2010, the Veteran submitted an authorization for 
the release of private medical records which he indicates are 
related to a bilateral knee condition, which have not yet 
been obtained and associated with the record.  A claim for a 
knee condition is not currently before the Board, and the 
evidence described does not appear to relate to any issue 
currently on appeal.  

The issue of entitlement to service connection for a 
bilateral knee disability has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of service connection for hypertension as 
secondary to PTSD and service connection for onychomycosis of 
toenails are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 26, 2008, the Veteran's low back syndrome 
was manifested by moderate limitation of motion.

2.  From June 26, 2008 to the present, the Veteran's low back 
syndrome has been manifested by severe limitation of motion.

3.  The Veteran's low back syndrome has not been manifested 
by ankylosis or incapacitating episodes at any time during 
the rating period.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for 
low back syndrome are met, effective from July 29,2003 to 
June 25, 2008.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.40-4.46, 
38 C.F.R. § 4.71a, Diagnostic Codes 5292-5293 (in effect 
between September 23, 2002 and September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.

2.  From June 26, 2008, the criteria for a 40 percent rating 
for low back syndrome are met.  38 U.S.C.A. §§1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
4.1-4.14, 4.40-4.46, 38 C.F.R. § 4.71a, Diagnostic Codes 
5292-5293 (in effect between September 23, 2002 and September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2009).

3.  The criteria for a disability rating in excess of 40 
percent for low back syndrome are not met at any time during 
the rating period.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects 
that the purpose of the notice was not frustrated.  Vazquez-
Flores, 22 Vet. App. at 49.

In a September 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected low back syndrome, the evidence must show that his 
condition "ha[d] increased in severity."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
March 2004 rating decision explained the criteria for the 
next higher disability rating available for low back syndrome 
under the applicable diagnostic code.  The October 2005 
statement of the case and September 2009 supplemental 
statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disability, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings 

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Separate ratings can be assigned when the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The assignment of a particular DC depends on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether other 
rating codes may be more appropriate than the ones used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Factual Background

The Veteran filed a claim for increase for his service-
connected low back syndrome with traumatic arthritis at L5 in 
July 2003.  Service connection has been in effect since March 
1982.  An initial 10 percent rating was assigned and remained 
continuously in effect through June 2008, when it was 
increased to 20 percent.  Effective in August 2009, the 
rating was increased to 40 percent.  The Veteran contends 
that he experiences weekly incapacitating episodes of up to 
two days each.  

The claims file contains VA treatment records dated between 
January and July 2003, which indicate that the Veteran 
complained of chronic back pain without radiating pain.  He 
reported that he used a pain ointment with some relief, and 
he ambulated with a cane.  

The Veteran was afforded a VA examination of his back in 
October 2003.  He complained of daily aches in his back with 
burning and stated that it had been numb for 15 years.  He 
stated that he takes aspirin 4 times per day and that he has 
flare ups about 5 to 6 times per year lasting 3 to 7 days.  
He used creams and heating pads during flares.  The Veteran 
reported that he feels somewhat unsteady and can walk about 3 
blocks.  He was able to perform his activities of daily 
living, but he could not run and he used a back brace 
occasionally.  On examination, there was lumbar forward 
flexion to 70 degrees, with pain starting at 30 degrees, and 
extension to 10 degrees with discomfort.  He had lateral 
flexion to 15 degrees on the left and 10 degrees on the 
right, and lateral rotation was to 35 degrees with stiffness.  
There was slight back muscle atrophy and a lack of normal 
lumbar lordosis.  The examiner noted marked degenerative disk 
disease at L2-L3.  He diagnosed lumbar strain with radicular 
symptoms and moderate functional loss due to pain and 
decreased motion.  

The Veteran was afforded a VA examination of his back in 
October 2005.  He complained of pain in the lumbar spine, 
with radiation to the right hip and down the right thigh.  He 
walked with a limp and used a cane; however, his gait was 
steady and he denied falls.  He reported flare ups up to four 
times per week with moderate to severe pain lasting several 
hours and mild to moderate pain for the remainder of the day.  
The Veteran described additional limitation of motion and 
functional impairment during flares; specifically, he had 
trouble walking upstairs, twisting movements, or any 
activities requiring bending.  On examination, there was 
lumbar flexion to 70 degrees and extension to 10 degrees, 
both limited by pain.  There was lateral flexion to 10 
degrees bilaterally with stiffness and lateral rotation to 35 
degrees bilaterally.  The examiner stated that there is 
additional limitation due to pain, fatigue, weakness, and 
lack of endurance following repetitive use, including a 20 
percent additional loss of motion.  There was no muscle 
atrophy, but there was decreased sensation in both feet and 
numbness in the right thigh area.  Reflexes were normal and 
there were no incapacitating episodes in the past 12 months.  
An x-ray revealed advanced osteoarthritis of the lumbar spine 
manifested by osteophytes and decrease in intervertebral 
distance.  The examiner diagnosed lumbar strain with 
radicular symptoms, marked degenerative disk disease, 
moderate functional loss due to pain, and decreased range of 
motion. 

VA outpatient treatment records dated between January 2004 
and December 2007 indicate that the Veteran continued to 
report back pain.  A private radiology record dated in 
January 2006 reports severe degenerative arthritic changes in 
the cervical spine. 

The Veteran was afforded a VA spine examination in June 2008.  
He reported constant pain in his low back with no radiation, 
and he stated that he had had no flare ups since his prior 
examination.  He continued to use a cane to walk, and he had 
difficulty getting into a bathtub.  He was unable to do any 
household chores or cooking due to back pain, which was worse 
with standing.  He had pain with bending and required help 
putting on his shoes.  On examination, there was forward 
flexion to 55 degrees with pain from 30 degrees, and he was 
unable to extend due to knee pain.  He had left lateral 
flexion to 10 degrees with pain and right lateral flexion to 
15 degrees with pain beginning at 10 degrees.  

The Veteran was afforded a VA spine evaluation in May 2009.  
The Veteran reported constant moderate pain in his low back 
with radiating pain and numbness to the right leg.  He 
described severe flare ups occurring every 2 to 3 weeks for 
up to two days at a time.  He reported that he had been 
incapacitated and required bed rest for 3 days in the prior 
12 months.  The Veteran's posture was normal but his gait was 
severely antalgic.  There was no ankylosis of the spine and 
no atrophy; however there was spasm, weakness, tenderness, 
and pain with motion.  On examination, the Veteran had active 
flexion to 50 degrees and extension to 20 degrees, with pain.  
After three repetitions, flexion was reduced to 30 degrees 
and extension to 15 degrees.  An MRI revealed moderately 
advanced degenerative disc disease in the mid to lower lumbar 
spine, with spinal stenosis at L3-L5.  The examiner diagnosed 
moderate to advanced degenerative disc disease of the mid and 
lower lumbar spine, spinal stenosis, lower lumbar foraminal 
stenosis, peripheral neuropathy in the lower extremities, 
bilaterally, and lower thoracic degenerative disc disease.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination of his spine in August 2009.  The 
examiner reviewed the claims file.  The Veteran described his 
low back pain as a 7 or 8 on the pain scale, with flares to 
level 10 at least 3 times per month which produced a further 
10 to 25 percent loss of function.  He said that it was 
constant and associated with stiffness, weakness, and spasm.  
The Veteran used a cane and a back brace as needed.  He was 
able to stand for 5 minutes and walk a quarter of a mile.  He 
was unable to bend or stand for extended periods.  On 
examination, there was mild gibbus and positive straight leg 
raise on the right at 10 degrees.  There was tenderness over 
L4-L5 and bilateral sacroiliac joints.  The Veteran had 
flexion to 34 degrees with pain and extension to 18 degrees 
with pain.  With repetition, there was additional pain and a 
further loss of 5 degrees of motion, as well as moderate 
fatigue, weakness, and lack of endurance.  

Rating Criteria and Analysis

During the pendency of this appeal, the applicable rating 
criteria for diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended effective September 26, 2003.  68 
Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part. 
4, 4.71a (2004).  The Veteran was provided with notice of the 
revisions in an October 2005 statement of the case.  Thus, 
the Board may proceed with a decision on the merits of the 
Veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Throughout the rating period on appeal, the Veteran's back 
disability has included degenerative disk disease.  Prior to 
September 26, 2003, Intervertebral Disc Syndrome (IDS) was 
rated under the provisions of DC 5293.  Under this DC, IDS 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5243 (2009).  For purposes of 
evaluations under this DC, an incapacitating episode is a 
period of acute signs and symptoms due to IDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id., Note 1.  The provisions of DC 5293 did not 
change with the September 2003 amendments to the rating 
schedule, except that the DC was renumbered to 5243.  

Although the Veteran testified that he has been incapacitated 
and bedridden as a result of his back disability, it does not 
appear from the evidence that he has been prescribed bed rest 
by a physician at any time during the appeals period.  Thus, 
his symptoms do not meet the criteria for incapacitating 
episodes within the meaning of the regulation.  Therefore, 
his back disability should be evaluated according to its 
chronic orthopedic and neurologic manifestations.  

Pre-September 2003 Criteria

The Veteran's symptoms include limitation of motion in the 
lumbar spine which, prior to September 26, 2003, was rated 
under former DC 5292.  Under this DC, a 10 percent rating was 
warranted where limitation of motion was slight, 20 percent 
where it was moderate, and 40 percent where severe.  38 C.F.R 
Part 4, § 4.71a, Diagnostic Code 5292 (2003).  38 C.F.R. § 
4.71a, Code 5292 (in effect prior to September 23, 2003).  
The words "slight," "moderate," and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  

Applying these criteria to the above evidence, the Board 
finds that a disability rating of 20 percent is warranted 
prior to June 2008.  The Board notes that normal range of 
motion in the thoracolumbar spine is from 0 to 90 degrees 
forward flexion and from 0 to 30 degrees extension.  Normal 
lateral flexion is from 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V; General Rating Formula for Diseases and Injuries of 
the Spine, Note 2 (2009).  In each of the examinations 
conducted prior to June 2008, the Veteran demonstrated 
forward flexion to 70 degrees with pain beginning at 30 
degrees.  He had extension to no more than 10 degrees and 
lateral flexion to no more than 10 degrees bilaterally, with 
pain and stiffness.  The evidence shows that there was 
additional loss of motion with repetition, and the Veteran 
experienced periodic flare ups which further limited his 
mobility.  The Board finds that this level of impairment 
constitutes moderate limitation of motion consistent with a 
20 percent rating. 

From June 2008 to the present, the Veteran's low back 
symptoms warrant a 40 percent rating.  During VA examinations 
in June 2008 and May 2009, although the Veteran exhibited 
forward flexion to 55 and 50 degrees, respectively, he 
reported pain beginning at 30 degrees.  In May 2009, he was 
further limited to 30 degrees of flexion with repetition.  
The Board notes that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. at 202.  
The Board finds that this range of forward flexion, coupled 
with pain, constitutes a severe limitation of motion under 
the criteria of former DC 5292.  Therefore, under the former 
DC 5292, the Veteran's condition warranted a 40 percent 
rating as of May 26, 2009.  

In summary, under the schedular criteria in effect prior to 
September 26, 2003, the Veteran's low back syndrome warrants 
a 20 percent rating prior to June 26, 2008, and a 40 percent 
rating thereafter.  

Post-September 23, 2003 Criteria

Following the schedular revisions of September 26, 2003, 
disabilities of the spine are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine, 38 
C.F.R. § 4.71a, DC 5235-5243.  The schedule provides for the 
following evaluations, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of t he cervical 
spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  

With the adoption of this rating formula, DC 5292 was 
removed.  The Board finds that the veteran's disability is 
properly evaluated under the current DC 5237, lumbosacral 
strain.  Applying the above criteria to the evidence, the 
Board finds that the Veteran's low back syndrome does not 
warrant a disability rating in excess of 10 percent prior to 
June 2008.  The Veteran's documented forward flexion and 
combined range of motion during this time are consistent with 
a 10 percent rating, and he did not exhibit any symptoms of a 
higher rating, such as spasm or guarding severe enough to 
result in abnormal gait.  From June 2008 to the present, the 
Board observes that the Veteran had flexion of 50-55 degrees; 
however, he had pain which began at 30 degrees and increased 
with repetition.  In consideration of 38 C.F.R. § 4.40 and 
DeLuca, the Board finds that this range of forward flexion, 
coupled with pain, limits the Veteran's functional range of 
motion to 30 degrees, which is consistent with a 40 percent 
evaluation.  As there is no evidence of ankylosis during any 
period, assignment of a higher rating is not warranted.  
Therefore, under the criteria of DC 5237, the Veteran's low 
back syndrome warrants a 10 percent rating prior to June 26, 
2008, and a 40 percent rating thereafter.  

In conclusion, the Board finds that it is most advantageous 
to the Veteran to evaluate his low back syndrome under the 
criteria of former DC 5292 throughout the rating period on 
appeal.  Application of this criteria results in a 20 percent 
disability rating prior to June 26, 2008, and a 40 percent 
rating thereafter.

Extraschedular Consideration

The report of the August 2009 VA examination included the 
Veteran's report that he was presently working part-time.  
The competent medical evidence of record shows that his back 
disability is manifested by pain, limitation of motion and 
radiculopathy.  The applicable diagnostic codes used to rate 
the Veteran's disability provide for ratings based on those 
symptoms.  In addition, the effects of pain and functional 
impairment have been taken into account and are considered in 
applying the relevant criteria in the rating schedule.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The 
discussion above reflects that the symptoms of the Veteran's 
back disability, including both orthopedic and neurologic 
manifestations, are contemplated by the applicable rating 
criteria.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulations as "governing norms" is 
not required and referral for an extraschedular rating is 
unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Prior to June 26, 2008, a disability rating of 20 percent for 
low back syndrome with traumatic arthritis and degenerative 
disk disease is granted.  

From June 26, 2008, a disability rating of 40 percent for low 
back syndrome with traumatic arthritis and degenerative disk 
disease is granted.  

Entitlement to a disability rating in excess of 40 percent 
for low back syndrome with traumatic arthritis and 
degenerative disk disease, after August 6, 2009, is denied.  


REMAND

As noted above, the claim was previously before the Board in 
May 2009 and was remanded for further development.  
Unfortunately, another remand is required.  A remand by the 
Board confers upon the Veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  See Stegall, 11 Vet. App. at 271.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that the Veteran is 
afforded every possible consideration.

The Veteran is seeking service connection for hypertension, 
which he contends arises from his service-connected PTSD.  
Private treatment records indicate that the Veteran had a 
history of hypertension in November 2000, while PTSD was not 
definitively diagnosed until October 2003.  His claim has 
been denied on the grounds that hypertension cannot be caused 
by PTSD because it had its onset before PTSD was diagnosed.  
However, the record contains a May 2004 letter from T.F., 
Ph.D., who states that he has treated the Veteran since 1998, 
and that the majority of his symptoms are directly related to 
PTSD.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  This includes any increase in severity of a 
nonservice-connected disease that is proximately due to or 
the result of a service-connected disability as set forth in 
38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 
439 (1995).  The Board notes that 38 C.F.R. § 3.310 
(pertaining to secondary service connection) was amended 
effective October 10, 2006.  The Veteran filed his claim of 
service connection in July 2003. 

The Board remanded the claim to afford the Veteran an 
examination, and the examiner was asked to provide an opinion 
as to whether hypertension is caused or aggravated by any 
incident of service, to include his current service-connected 
PTSD.  The examiner concluded that hypertension is not likely 
related to service because "there is no known nexus or 
medical documentation that supports essential hypertension as 
being caused or aggravated by PTSD."  

The Board finds that this opinion is inadequate in that it is 
unclear whether the examiner is referring to hypertension in 
general terms or to the Veteran's case specifically.  
Furthermore, the opinion is does not address the medical 
evidence of record which suggests that the Veteran's health 
problems, including hypertension, are related to PTSD.  A 
remand is required to seek clarification of this opinion.

The Veteran is also seeking service connection for 
onychomycosis of the toenails secondary to herbicide exposure 
in service.  He reports that the condition began in service 
and has continued since that time; however, there is no 
evidence of a toenail condition in the Veteran's service 
treatment records.  Pursuant to the Board's remand 
instructions, he was afforded a VA examination in August 
2009.  The examiner reviewed the record and concluded that 
onychomycosis is not likely related to service because there 
is no record of any treatment for the condition in service.  

The opinion is inadequate because it fails to consider the 
Veteran's statements that his toenail symptoms began during 
service.  The Veteran is competent to describe the symptoms 
he has experienced that are capable of lay observation, to 
include the time of their onset.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Lay evidence cannot be rejected 
simply because it is not accompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( 
Fed. Cir. 2006).  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Therefore, a remand is required to ascertain the 
likely etiology of the Veteran's claimed toenail condition. 


Accordingly, the case is REMANDED for the following action:

1.	If possible, return the claims file to the VA 
examiner who examined the Veteran in August 
2009, with instructions to review the record 
and clarify his opinions that the Veteran's 
claimed hypertension and onychomycosis of the 
toenails are not caused or aggravated by 
service, to include the service-connected 
PTSD.  A complete rationale is requested for 
each opinion expressed.  The examiner should 
be informed that the Veteran's description of 
his symptoms, to include the time of onset, 
constitutes evidence of the claimed condition 
and should be discussed.  Any countervailing 
medical evidence in the record should also be 
addressed.  

If the August 2009 examiner is no longer 
available or determines that the requested 
opinions cannot be provided without an 
examination, new examinations should be 
scheduled.  Based on the examination and 
review of the record, the examiner should 
provide an opinion as to the following:  

(a) Is it at least as likely as not that the 
Veteran's hypertension is caused or 
aggravated by any incident in service, to 
include his service-connected PTSD?  
"Aggravation" is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  If 
aggravation is present, the physician should 
indicate, to the extent possible, the 
approximate level of severity of the 
hypertension before the onset of aggravation.  

(b) Is it at least as likely as not that the 
Veteran's toenail condition is caused or 
aggravated by any incident in service?

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


